                    Case 6:18-bk-18339-MH         Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35          Desc
                                                  Main Document    Page 1 of 33


                       1 Leonard M. Shulman - Bar No. 126349
                         SHULMAN HODGES & BASTIAN LLP
                       2 100 Spectrum Center Drive, Suite 600
                         Irvine, California 92618
                       3 Telephone:      (949) 340-3400
                         Facsimile:      (949) 340-3000
                       4 Email:          lshulman@shbllp.com

                       5 Proposed Attorneys for Technology Solutions &
                         Services, Inc., Debtor and Debtor in Possession
                       6

                       7
                                                  UNITED STATES BANKRUPTCY COURT
                       8
                                      CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
                       9
                     10
                            In re                                          Case No. 6:18-bk-18339-MH
                     11
                        TECHNOLOGY SOLUTIONS &                             Chapter 11
                     12 SERVICES, INC., a California corporation,
                                                                           DEBTOR AND DEBTOR IN
                     13                 Debtor.                            POSSESSION’S NOTICE OF MOTION
                                                                           AND EMERGENCY MOTION FOR (A)
                     14                                                    ORDER APPROVING STIPULATION
                                                                           FOR INTERIM USE OF CASH
                     15                                                    COLLATERAL; (B) GRANTING OF
                                                                           ADEQUATE PROTECTION; (C)
                     16                                                    GRANTING RELATED RELIEF;
                                                                           MEMORANDUM OF POINTS AND
                     17                                                    AUTHORITIES IN SUPPORT; AND
                                                                           DECLARATION OF JULIO C. GARCIA,
                     18                                                    JR. IN SUPPORT THEREOF

                     19                                                    Hearing:
                                                                           Date: To Be Set
                     20                                                    Time: To Be Set
                                                                           Place: Courtroom 303
                     21                                                           3420 Twelfth Street
                                                                                  Riverside, California
                     22

                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                       1
                    Case 6:18-bk-18339-MH                    Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                                             Desc
                                                             Main Document    Page 2 of 33


                       1                                                      TABLE OF CONTENTS
                                                                                                                                                                   PAGE
                       2
                            I.     NOTICE .................................................................................................................................4
                       3
                            II.    INTRODUCTION ..................................................................................................................6
                       4
                            III.   BACKGROUND INFORMATION .......................................................................................6
                       5
                                   A.         Case Commencement .................................................................................................6
                       6
                                   B.         Description of the Debtor’s Business .........................................................................6
                       7
                                   C.         Bank of America’s Secured Debt and Events Leading to the Emergency
                       8                      Chapter 11 Filing ........................................................................................................7

                       9 IV.       ARGUMENT .........................................................................................................................8
                     10            A.         The Secured Creditors Are Adequately Protected By the Debtor’s Use of
                                              Cash Collateral. ........................................................................................................15
                     11
                            V.     THE RELIEF REQUESTED HEREBY IS JUSTIFIED ON AN EMERGENCY
                     12            BASIS ...................................................................................................................................16

                     13 VI.        CONCLUSION ....................................................................................................................17

                     14 DECLARATION OF JULIO C. GARCIA, JR. ...............................................................................18

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                                                2
                    Case 6:18-bk-18339-MH                       Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                                            Desc
                                                                Main Document    Page 3 of 33


                       1                                                      TABLE OF AUTHORITIES

                       2                                                                                                                                               Page

                       3
                            CASES
                       4
                            In re Mellor,
                       5           734 F.2d 1396, 1400 (9th Cir. 1984) ................................................................................... 15

                       6
                            STATUTES
                       7
                            11 U.S.C § 552(b) ............................................................................................................................. 8
                       8
                            11 U.S.C. § 1108 .............................................................................................................................. 6
                       9
                            11 U.S.C. § 363(a) ................................................................................................................ 8, 14, 15
                     10
                            11 U.S.C. § 363(e) .......................................................................................................................... 15
                     11
                            11 U.S.C. § 1107 ......................................................................................................................... 6, 14
                     12
                            11 U.S.C. § 361 ............................................................................................................................... 15
                     13
                            11 U.S.C. § 363(c)(1) ...................................................................................................................... 14
                     14
                            11 U.S.C. § 363(c)(2) ...................................................................................................................... 14
                     15
                            11 U.S.C. § 363(c)(3) ...................................................................................................................... 16
                     16
                            28 U.S.C. § 1408 ............................................................................................................................... 8
                     17
                            28 U.S.C. § 1409 ............................................................................................................................... 8
                     18
                            28 U.S.C. § 157 ................................................................................................................................. 8
                     19
                            28 U.S.C. §1334 ................................................................................................................................ 8
                     20

                     21 RULES

                     22 Bankruptcy Rule 4001(b)(2) ........................................................................................................... 16

                     23 Local Bankruptcy Rule 4001-2(a) ................................................................................................... 16

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                                                   3
                    Case 6:18-bk-18339-MH          Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                                   Main Document    Page 4 of 33


                       1 TO THE HONORABLE MARK D. HOULE, UNITED STATES BANKRUPTCY JUDGE,

                       2 THE OFFICE OF THE UNITED STATES TRUSTEE, AND OTHER PARTIES-IN-

                       3 INTEREST:

                       4                                           I.      NOTICE

                       5          PLEASE TAKE NOTICE that Technology Solutions & Services, Inc., a California

                       6 corporation (“TSSI”), the debtor and debtor in possession (the “Debtor”) in the above chapter 11

                       7 bankruptcy case (the “Case”), hereby moves, on an emergency basis (the “Motion”), this court (the

                       8 “Court”) for an order: (1) approving the use of cash collateral on an emergency interim basis, subject

                       9 to the Stipulation (defined below) and Budget (defined below) filed concurrently with this Motion;
                     10 (2) granting adequate protection to the Debtor’s secured creditors with an interest in cash collateral

                     11 on an interim basis; (3) setting a final hearing on this Motion; and (4) granting such other relief as

                     12 the Court deems proper.

                     13           PLEASE TAKE FURTHER NOTICE that the Debtor and Bank of America NA, the
                     14 Debtor’s largest secured creditor, have entered into the Stipulation, filed concurrently with this

                     15 Motion, which allows the Debtor to use Cash Collateral (defined below and within the Stipulation)

                     16 in order to pay the Debtor’s operating expenses pending the sale of the Debtor’s assets.

                     17           PLEASE TAKE FURTHER NOTICE that the ultimate purpose of this Case is to sell the
                     18 Debtor’s assets and to confirm a chapter 11 plan.

                     19           PLEASE TAKE FURTHER NOTICE that this Motion is being made on an emergency
                     20 basis pursuant to Section 363 of the United States Bankruptcy Code (the “Bankruptcy Code”), rules

                     21 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rule(s)”), and rules

                     22 2081, 4001-2, and 9075-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court

                     23 for the Central District of California (the “Local Rules”).

                     24           PLEASE TAKE FURTHER NOTICE that this Motion is based upon the foregoing, the
                     25 Memorandum of Points and Authorities and the Declaration of Julio C. Garcia, Jr. appended hereto,

                     26 all other pleadings and papers on file in this Case, the arguments and representations of counsel, and

                     27 any oral or documentary evidence that may be properly presented to this Court at or before any

                     28 hearing or ruling on the Motion, if a hearing is required.
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                           4
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                                    Main Document    Page 5 of 33


                       1          PLEASE TAKE FURTHER NOTICE that the Debtor will provide notice of this notice

                       2 and Motion to: (1) the office of the United States Trustee for the Central District of California; (2)

                       3 the consolidated list of unsecured creditors filed pursuant to Federal Rule 1007(d); (3) all secured

                       4 creditors or their record of counsel; (4) parties that filed with this Court and seek upon the Debtor a

                       5 request for notice of all matters in this Case in accordance with Federal Rule 2002(i); and (5) all

                       6 other parties entitled to notice by this Court. The Debtor further submits that, in light of the nature

                       7 of the relief requested and the urgency of the circumstances surrounding this Motion, no other or

                       8 further notice need be given.

                       9          PLEASE TAKE FURTHER NOTICE that the Debtor submits that the relief requested
                     10 herein is in the best interest of the Debtor and its Estate (“Estate”), creditors, stakeholders, and all

                     11 other parties-in-interest and therefore should be granted.

                     12           WHEREFORE, the Debtor respectfully requests that the Court enter an order: (1)
                     13 approving the use of cash collateral on an emergency interim basis, subject to the Stipulation and

                     14 Budget filed concurrently with this Motion; (2) granting adequate protection to the Debtor’s secured

                     15 creditors with an interest in cash collateral on an interim basis; (3) setting a final hearing on this

                     16 Motion; and (4) granting such other relief as the Court deems proper.

                     17                                                 Respectfully submitted,
                     18                                              SHULMAN HODGES & BASTIAN LLP

                     19

                     20
                            DATED: October 2, 2018                   By:          /s/ Leonard M. Shulman
                     21                                                    Leonard M. Shulman
                                                                           Proposed Attorneys for Technology Solutions &
                     22                                                    Services, Inc., Debtor and Debtor in Possession
                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                           5
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                Desc
                                                    Main Document    Page 6 of 33


                       1                                       II.    INTRODUCTION

                       2          The Debtor’s corporate offices are located at 458 E. Commercial Road, San Bernardino,

                       3 California. The Debtor also operates two low-cost Maquiladora factories just across the border in

                       4 Mexico totaling nearly 500,000 square feet, and three U.S. offices to serve clients. The Debtor is a

                       5 returns management company specializing in high-volume remanufacturing of in-warranty and out-

                       6 of-warranty consumer electronics products.

                       7          The Debtor is seeking this relief on an emergency basis because of the harm that will result

                       8 if the Debtor’s ability to use Cash Collateral is interrupted. The Debtor needs certainty and stability

                       9 as it enters its chapter 11 case, and an immediate order providing for the Debtor’s use of Cash
                     10 Collateral is critical to the Debtor’s ability to manage and administer its chapter 11 case in an

                     11 efficient and effective manner. Ultimately, the purpse of this Case is to sell all of the Debtor’s assets

                     12 and to propose a chapter 11 plan. Concurrently herewith, the Debtor has filed a motion for authority

                     13 to sell substantially all of its assets (the “Sale Motion”) as contemplated in the Sale Motion and

                     14 accompanying asset purchase agreement (the “APA”) to that Sale Motion. For the reasons set forth

                     15 herein, the Debtor requests that this Motion be granted in its entirety.

                     16                               III.   BACKGROUND INFORMATION

                     17 A.        Case Commencement

                     18           The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code on

                     19 October 2, 2018 (“Petition Date”).

                     20           The Debtor is continuing in possession of its property, and operating and managing its

                     21 business, as a debtor in possession pursuant to Bankruptcy Code Sections 1107 and 1108.

                     22           No request for the appointment of a trustee or examiner has been made in this Case and no

                     23 committee has been appointed.

                     24 B.        Description of the Debtor’s Business

                     25           The Debtor is a California corporation incorporated in 2003 and is a returns management

                     26 company specializing in high-volume remanufacturing of in-warranty and out-of-warranty

                     27 consumer electronics products. TSSI corporate headquarters is located at 458 Commercial Road,

                     28 ///
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                            6
                    Case 6:18-bk-18339-MH          Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                                   Main Document    Page 7 of 33


                       1 San Bernardino, California. TSSI operates two low-cost Maquiladora factories just across the

                       2 border in Mexico totaling nearly 500,000 square feet, and three U.S. offices to serve clients. Each

                       3 factory possesses cutting edge technologies for both technical and cosmetic recovery processes,

                       4 which make TSSI a front runner remanufacturing business for IT, computer, mobile, tablet and

                       5 wireless networking services. In addition to assembly, testing, packaging, storage, distribution and

                       6 repairs, TSSI restores less-than-desirable products, which reduces scrap rates while increasing

                       7 product yields and recoveries. TSSI not only provides full service asset recovery solutions, but also

                       8 presents manufacturers with a comprehensive analysis of their managed products. TSSI’s global

                       9 partner program consists of a network of international buyers specializing in varying market
                     10 segments.

                     11 C.        Bank of America’s Secured Debt and Events Leading to the Emergency Chapter 11

                     12           Filing

                     13           By far the Debtor’s largest and only undisputed secured creditor, Bank, uses the following

                     14 mailing address for the Debtor’s accounts at issue in this Case: Attn President/Manager Agent CA9-

                     15 702-03-93, 101 S Marengo Ave 3rd Floor, Pasadena, CA 91101-2428. Bank has a secured claim

                     16 and blanket lien against the Debtor’s property and assets in a total amount of $12,292,722.72. 1 The

                     17 three specific liens include: (1) UCC-1 filing No. 10-7248928778, filed on October 20, 2010; (2)

                     18 UCC-1 filing No. 11-7278989133, filed on July 29, 2011; and, (3) UCC-1 filing No. 11-

                     19 7283960592, filed on September 8, 2011. Bank sent a Notice of Default to the Debtor on or about

                     20 April 17, 2018.

                     21           The Debtor has determined that it can no longer operate on a profitable basis and cannot

                     22 internally reorganize its affairs. The Debtor is unable to pay Bank on its loan and is losing money

                     23 on a monthly basis. It simply does not have the income to continue operating. In fact, the Debtor's

                     24

                     25     1
                         In addition, the Internal Revenue Service (“IRS”) filed a Notice of Federal Tax Lien on September
                 5, 2018 (“IRS Lien”). The IRS Lien relates to 2016 Federal income taxes alleged to be owed by the Debtor
             26
                 in the amount of $686,683.15. The Debtor filed amended returns, however, and is entitled to a refund. The
             27 Debtor recently filed amended tax returns, however, and is entitled to a refund of approximately $151,000.
                 The IRS has acknowledged the refund and the Debtor is advised that the IRS will release the lien by
             28 November 8, 2018. This is the only other known secured claim in this case and any time the term “secured
SHULMAN HODGES &
                 creditors” is used in this Motion the reference is to both and only Bank and the IRS Lien.
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                          7
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                                    Main Document    Page 8 of 33


                       1 accounts have now been frozen for well over two weeks – due to a restraining order placed on the

                       2 Debtor from American Express in New York on September 12, 2018 (Case No. 652238/2018) - and

                       3 the Stipulation (defined below) for the immediate use of Cash Collateral is the only way for the

                       4 Debtor to continue operating its business.

                       5          Based on this, the Debtor had no other choice but to seek bankruptcy protection in order to

                       6 preserve as much of its cash as possible, proceed with the sale of assets, and propose a plan to treat

                       7 creditors equally. As part of the choice to file this Case, the Debtor and Bank have entered into a

                       8 stipulation to allow the Debtor to use cash collateral (the “Stipulation”), attached hereto as Exhibit

                       9 1. Additionally, the Debtor and Bank have created a budget to guide the Debtor’s post-petition
                     10 finances (the “Budget”) through and including November 2, 2018, concurrently filed as Exhibit 1

                     11 to the Stipulation.

                     12                                           IV.     ARGUMENT

                     13           This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This

                     14 is a core proceeding pursuant to 28 U.S.C. § 157. Venue is proper pursuant to 28 U.S.C. §§ 1408

                     15 and 1409.

                     16           The material provisions of the Stipulation necessary for a successful restructuring, sale

                     17 process, and to maximize the value of the Debtor’s assets for the benefit of the Debtor and its Estate,

                     18 its creditors, stakeholders, and all parties-in-interest, as provided further in the Stipulation, include:

                     19                  (1)     Recitals. The Debtor and Bank agree that the matters set forth in the Recitals

                     20                  within the Stipulation are true and correct, provided, however, that the matters set

                     21                  forth in the Recitals shall not be considered binding on or admissions by any party

                     22                  not a signatory to the Stipulation, including, without limitation, any trustee that may

                     23                  be appointed under the Bankruptcy Code.

                     24                  (2)     Definition of Cash Collateral. The term “Cash Collateral,” as that term is

                     25                  used in the Stipulation, includes, without limitation, all of the pre-petition and post-

                     26                  petition proceeds derived from or in connection with the Collateral. Bank holds a

                     27                  valid, enforceable, perfected and unavoidable security interest and lien in the Cash

                     28                  Collateral within the meaning of §§ 552(b) and 363(a) of the Bankruptcy Code
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                            8
                    Case 6:18-bk-18339-MH     Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                              Main Document    Page 9 of 33


                       1           whether existing pre-petition or post-petition, and whether or not in the possession,

                       2           custody or control of the Debtor.

                       3           (3)      Use of Cash Collateral. Debtor shall be entitled to use the Cash Collateral

                       4           without further order of this Court or written permission of Bank, to pay the

                       5           reasonable, ordinary and necessary expenses of operating and maintaining the

                       6           Debtor’s business (“Ordinary Expenses”), as set forth in the proposed weekly budget

                       7           attached to the Stipulation as Exhibit 1 and any subsequent budget(s) issued by

                       8           Debtor and approved in writing by Bank, subject to the terms and conditions set forth

                       9           below and within the Stipulation. The Budget shall include sufficient information to
                     10            allow Bank to make an informed determination regarding such Budget.
                     11            (4)      All Cash Collateral derived from and/or produced by the Collateral heretofore

                     12            collected and in possession or under the control of the Debtor and/or its agents or

                     13            employees and all Cash Collateral hereafter collected shall be deposited, upon receipt

                     14            by the Debtor or its agents or employees, in currently existing accounts held by

                     15            Debtor at Bank, with account numbers ending in 3300, 3296 and 6584, respectively,

                     16            and which accounts shall become the DIP Accounts.

                     17            (5)      The Cash Collateral shall not be used by the Debtor or its agents or

                     18            employees, or any other person or party, for any purpose, other than as is specifically

                     19            provided in the Stipulation and the Budget. Debtor shall not withdraw any funds

                     20            from the DIP Accounts without Bank’s express written consent or Bankruptcy Court

                     21            authorization, except to pay an item reflected in the Budget.

                     22            (6)      The Debtor may not use Cash Collateral for the purpose of making any capital

                     23            investment or improvement of or in connection with its business or for any other

                     24            purpose without the prior written authorization of Bank or Bankruptcy Court Order,

                     25            except as may be reflected in the Budget.

                     26            (7)      The Debtor’s right to use Cash Collateral shall continue through and

                     27            including November 2, 2018 according to the terms set forth herein and within the

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                       9
                    Case 6:18-bk-18339-MH    Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                  Desc
                                             Main Document    Page 10 of 33


                       1           Stipulation, unless such right terminates earlier upon the occurrence of a Default as

                       2           defined in the Stipulation or herein.

                       3           (8)      Debtor may not exceed the Budget on a weekly basis for any disbursement

                       4           category by more than ten percent (10%) as determined at the end of each calendar

                       5           week set forth in the Budget. The 10% variance will be measured on a cumulative

                       6           basis, with any savings or deficits carried forward to the next period.

                       7           (9)      Except as provided herein or within the Stipulation, Debtor must request and

                       8           obtain Bank’s prior written consent or Bankruptcy Court authorization to use any

                       9           Cash Collateral to pay for any unbudgeted expenses or any budgeted expenses in
                     10            excess of the budgeted amounts set forth in the Budget, except for those items within
                     11            the permitted variance referenced above and within the Stipulation. All requests
                     12            from Debtor pursuant to this paragraph shall be in writing and shall contain sufficient
                     13            detail for Bank to make an informed decision with respect to the consent requested.
                     14            (10)     Reporting. Debtor shall provide to Bank a weekly report of Cash Receipts

                     15            and Disbursements, covering the week ending the preceding Saturday, showing the

                     16            budgeted and actual figures and variance for each for that week and period-to-date

                     17            from the Petition Date. This report will be produced by the 4th business day following

                     18            each preceding Saturday.

                     19            (11)     Replacement Lien.     Bank shall be granted a perfected, and enforceable

                     20            replacement lien in all of Debtor’s post-petition assets, Collateral and Cash Collateral

                     21            now owned or hereafter acquired. The replacement liens granted to Bank shall secure

                     22            replacement to Bank of the actual amount of Cash Collateral utilized by Debtor in

                     23            the period subsequent to the Petition Date. The replacement lien shall be of the same

                     24            validity, order of priority, nature and extent as any duly perfected and unavoidable

                     25            pre-petition liens described in recitals B and C in the Stipulation, held by the Bank

                     26            as of the Petition Date. Except as otherwise set forth herein or within the Stipulation,

                     27            the replacement lien granted within the Stipulation and as requested herein is and

                     28            shall be valid, enforceable and fully perfected, and no filing or recordation, or other
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                     10
                    Case 6:18-bk-18339-MH    Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                             Main Document    Page 11 of 33


                       1           act in accordance with any applicable local, state or federal law is necessary to create

                       2           or perfect such lien.

                       3           (12)     Lien on DIP Accounts. Bank shall be granted a perfected and enforceable

                       4           replacement lien in the DIP Accounts opened pursuant to Paragraph 3.a. of the

                       5           Stipulation. The replacement liens granted to Bank shall secure replacement to Bank

                       6           of the actual amount of Cash Collateral utilized by Debtor in the period subsequent

                       7           to the Petition Date. The replacement lien shall be of the same validity, order of

                       8           priority, nature and extent as any duly perfected and unavoidable pre-petition liens

                       9           described in recitals B and C of the Stipulation, held by the Bank as of the Petition
                     10            Date.    Except as otherwise set forth herein, by the Bankruptcy Court’s Order
                     11            approving the Stipulation, Bank’s replacement lien in the DIP Account will be
                     12            deemed valid, enforceable, and fully perfected, and no filing or recordation, or other
                     13            act in accordance with any applicable local, state or federal law is necessary to create
                     14            or perfect such lien.
                     15            (13)     No Effect on Priority. Nothing contained in the Stipulation and any order

                     16            approving the Stipulation shall be deemed in any manner to affect the validity,

                     17            enforceability, extent and priority of the lien represented by the Loan Documents, by

                     18            reason of any claim of equitable subordination or otherwise, as such terms and

                     19            requirements are deemed necessary to adequately protect the interest of Bank in the

                     20            Cash Collateral.

                     21            (14)     No Further Encumbrances. The Debtor shall not grant, nor suffer to be

                     22            granted, any lien or encumbrance on the Collateral, Cash Collateral or DIP Accounts

                     23            unless and until the Bank’s secured claim is paid in full, or unless the Bank has

                     24            consented in writing to such lien or encumbrance, or unless it is so ordered by the

                     25            Bankruptcy Court.

                     26            (15)     No Admission Regarding Adequate Protection. Nothing contained in the

                     27            Stipulation or the order approving same shall be deemed to constitute an admission

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                     11
                    Case 6:18-bk-18339-MH     Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                              Main Document    Page 12 of 33


                       1           that Bank is adequately protected except as to Debtor’s use of Cash Collateral as

                       2           prescribed in the Stipulation.

                       3           (16)     Interim Value of Property.     The rights granted in the Stipulation and

                       4           requested herein are for the purpose of Debtor’s use of the Collateral and to afford

                       5           adequate protection to Bank of any such collateral interest it may have in such

                       6           Collateral and/or Cash Collateral. The parties have not reached an agreement

                       7           regarding the value of the Collateral for purposes of the amount of the Bank’s

                       8           allowed secured claim and future adequate protection payments. Nothing contained

                       9           in the Stipulation shall be deemed to constitute an admission by either party regarding
                     10            the value of the Collateral.
                     11            (17)     Reporting and Inspection of Books and Records. Debtor agrees to permit

                     12            Bank to inspect the Debtor’s business location(s), Bank’s Collateral and the books

                     13            and records of Debtor in accordance with the terms of the Loan Documents. Bank,

                     14            its representatives, employees, consultants and attorneys shall be granted access to

                     15            the Debtor’s business location(s), as allowed by the Loan Documents, for purposes

                     16            of inspection and appraisal, and Debtor shall advise Bank, upon request, of the

                     17            location of the Collateral and the DIP Accounts.

                     18            (18)     Insurance.   Debtor shall maintain insurance that complies with the

                     19            requirements as set forth within the guidelines of the Office of the United States

                     20            Trustee and that is consistent with the coverage required in the Loan Documents.

                     21            Debtor shall make any necessary changes to indicate Bank as the loss payee on such

                     22            insurance and shall provide evidence of the same to Bank

                     23            (19)     Termination. The Debtor’s rights to use Cash Collateral shall terminate upon

                     24            the occurrence of any of the following events as listed in (20) – (24) (“Termination

                     25            Event”):

                     26            (20)     Entry of an order (i) granting any creditor other than Bank relief from the

                     27            automatic stay to exercise any rights which may impair Bank’s Collateral under any

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                    12
                    Case 6:18-bk-18339-MH    Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                             Main Document    Page 13 of 33


                       1           of the Loan Documents, (ii) converting the case to Chapter 7, (iii) dismissing the

                       2           case, or (iv) appointing a trustee;

                       3           (21)     Debtor’s filing of a motion to abandon any portion of the Collateral without

                       4           the Bank’s consent;

                       5           (22)     Debtor’s failure to maintain insurance as required above;

                       6           (23)     Entry of an order granting Bank relief from the automatic stay; and

                       7           (24)     The occurrence of an event of default by Borrower of the obligations imposed

                       8           by the Stipulation resulting in the Court’s issuance of an order, following emergency

                       9           motion by Bank, terminating further cash collateral use.
                     10            (25)     No Prejudice. The Stipulation is without prejudice to Bank’s, or Debtor’s

                     11            right to seek any relief from the Bankruptcy Court or any other court that they deem

                     12            appropriate. The Stipulation is for the limited purpose of providing for Debtor’s use

                     13            of the Cash Collateral on an interim basis and nothing contained in the Stipulation,

                     14            or any delay or failure by any party in exercising any right, power or privilege under

                     15            the Stipulation, shall prejudice or be construed as a waiver of or affecting or

                     16            impairing any rights, remedies, defaults, claims or admissions, which either Bank or

                     17            Debtor may have against the other.

                     18            (26)     Attorneys’ Fees. In any action or proceeding to interpret or enforce the

                     19            Stipulation, including any appeal therefrom, the prevailing party shall be entitled to

                     20            recover from the losing party all of the prevailing party’s reasonable costs and

                     21            expenses, including fees of attorneys and other professionals, to the extent permitted

                     22            under the Bankruptcy Code, including Bankruptcy Code Section 506(b).

                     23            (27)     Term of Stipulation. The Stipulation shall be in full force and effect until

                     24            November 2, 2018, unless extended or shortened as provided herein or within the

                     25            Stipulation or otherwise ordered by the Court. The Stipulation may be extended if

                     26            approved in writing by Bank and Debtor.

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                     13
                    Case 6:18-bk-18339-MH            Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                         Desc
                                                     Main Document    Page 14 of 33


                       1                  (28)     Automatic Stay.        The automatic stay pursuant to Section 362 of the

                       2                  Bankruptcy Code is lifted and modified only to the extent necessary to permit the

                       3                  actions and events set forth within the Stipulation and as requested herein.

                       4          The Court Should Approve the Debtor’s Use of Cash Collateral.

                       5          A Debtor’s use of property of the estate is governed by Section 363 of the Bankruptcy Code. 2

                       6 Section 363(c)(1) permits a debtor to use, sell or lease property in the ordinary course of business.

                       7 Further, a debtor in possession has all of the rights and powers of a trustee with respect to property

                       8 of the estate, including the right to use property of the estate in compliance with Section 363. See

                       9 11 U.S.C. § 1107.
                     10           Cash collateral is defined in Section 363(a) as “cash, negotiable instruments, documents of
                     11 title, securities, deposit accounts, or other cash equivalents whenever acquired in which the estate

                     12 and an entity other than the estate have an interest. . . .” 11 U.S.C. § 363(c)(2). Cash Collateral

                     13 between the Debtor and Bank is also further defined above.

                     14           Section 363(c)(2) further provides that a debtor in possession may use cash collateral if: (a)
                     15 each entity has an interest in such cash collateral consents; or (b) the court, after notice and a hearing,

                     16 authorizes such use, sale or lease in accordance with the provisions of this section. See 11 U.S.C §

                     17 363(c)(2). Here, (a) has been fulfilled by the Stipulation between the Debtor and Bank and (b) can

                     18 be satisfied by an order from this Court, after notice and a hearing, authorizing the Debtor’s use of

                     19 Cash Collateral.

                     20           The Debtor submits that all of the expenses that it proposes to pay from the Cash Collateral
                     21 in accordance with the proposed Budget are necessary in order to pay the administrative overhead

                     22 expenses to operate the business through the sale process, thus maximizing the value of the assets

                     23

                     24

                     25
                            2
                                  Section 363(c) provides:
                     26
                                  (1)      If the business of the debtor is authorized to be operated under section . . . 1108 . . .
                     27           of this title and unless the court orders otherwise, the trustee may enter into transactions,
                                  including the sale or lease of property of the estate, in the ordinary course of business,
                     28           without notice or a hearing, and may use property of the estate in the ordinary course of
 SHULMAN HODGES &
                                  business without notice or a hearing. 11 U.S.C. § 363(c)(1).
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                                14
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                   Desc
                                                    Main Document    Page 15 of 33


                       1 and increasing the recovery to the Debtor and its Estate, its creditors, stakeholders and all other

                       2 parties-in-interest.

                       3          The only source of revenue available to the Debtor to use to pay to maintain and preserve

                       4 the Debtor’s business throughout the sale process is the Cash Collateral. The Debtor’s inability to

                       5 pay those expenses would cause immediate and irreparable harm to the Debtor and its Estate, its

                       6 creditors, stakeholders and all other parties-in-interest in this Case. Based on the foregoing, the

                       7 Court should grant the Debtor the ability to use Cash Collateral to pay for those expenses in its

                       8 ordinary course of business throughout the sale process.

                       9 A.       The Secured Creditors Are Adequately Protected By the Debtor’s Use of Cash
                     10           Collateral.

                     11           Pursuant to Section 363(e) of the Bankruptcy Code, the Court may condition the use of

                     12 property, including cash collateral, as necessary to provide adequate protection of an entity’s interest

                     13 in such cash collateral. See 11 U.S.C. § 363(e).

                     14           To the extent that an entity has a valid security interest in the revenues generated by property,

                     15 those revenues constitute “cash collateral” under Section 363(a) of the Bankruptcy Code. See 11

                     16 U.S.C. § 363(a). Pursuant to Section 363, a court may authorize the debtor to use a secured

                     17 creditor’s cash collateral if the secured creditor is adequately protected. See e.g. In re Mellor, 734

                     18 F.2d 1396, 1400 (9th Cir. 1984).

                     19           Here, via the Stipulation between the Debtor and Bank, Bank has agreed to accept a

                     20 replacement lien. Section 361 of the Bankruptcy Code provides that when adequate protection is

                     21 required, it may be provided by “. . . . (2) providing to such entity an additional or replacement lien

                     22 to the extent that such stay, use, sale, lease or grants results in a decrease in the value of such entity’s

                     23 interest in such property. . . .” See 11 U.S.C. § 361.

                     24           As described herein and in the Garcia Declaration, and in accordance with the

                     25 aforementioned authorities, the Debtor’s continued operations, including the use of Cash Collateral,

                     26 will adequately protect the secured creditors as the Debtor continues to run its business.

                     27 Additionally, Bank will be adequately protected by the replacement liens as contemplated by the

                     28 Stipulation. Thus, because all secured creditors will be adequately protected and the use of Cash
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                            15
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                                    Main Document    Page 16 of 33


                       1 Collateral in this Case is critical to the Debtor’s ability to effectively implement a chapter 11

                       2 restructuring and sale process for the benefit of the Debtor and its Estate, its creditors, stakeholders,

                       3 and all other parties-in-interest, the Court should grant this Motion for the Debtor’s use of Cash

                       4 Collateral.

                       5      V.       THE RELIEF REQUESTED HEREBY IS JUSTIFIED ON AN EMERGENCY

                       6                                                  BASIS

                       7           The authorization to use Cash Collateral pending a final hearing will preserve the value of

                       8 the Debtor’s business only if authorization is granted immediately. Section 363(c)(3) of the

                       9 Bankruptcy Code and Bankruptcy Rule 4001(b)(2) require the Court to schedule a cash collateral
                     10 hearing in accordance with the needs of the debtor and conduct a preliminary hearing for the purpose

                     11 of authorizing the use of cash collateral to avoid irreparable harm.

                     12            In this Case, emergency use of Cash Collateral by the Debtor, pending a final hearing, is
                     13 necessary to prevent irreparable harm to the Debtor. As noted above, New York Case No.

                     14 652238/2018 has already frozen the Debtor’s accounts for over two weeks. If there is any further

                     15 interruption in the Debtor’s operations, the value of its business will be significantly impaired to the

                     16 serious detriment of the Debtor and its Estate, its creditors, stakeholders and all other parties-in-

                     17 interest.

                     18            On the other hand, the secured creditors will suffer little, if any harm if interim relief is

                     19 granted and in fact, the largest and undisputed secured creditor in this Case, Bank, has joined the

                     20 Stipulation to this Motion in support of this Motion and the Debtor’s use of Cash Collateral. To the

                     21 extent that a secured creditor has an interest in property of the Estate which is entitled to adequate

                     22 protection, that interest is adequately protected by the preservation of the value of its collateral

                     23 through the Debtor’s continued business operations and Bank’s proposed replacement liens.

                     24            Additionally, the Motion and the proposed order thereon seek two of the provisions

                     25 identified in the mandatory court-approved finance statement filed concurrently herewith in

                     26 accordance with Local Bankruptcy Rule 4001-2(a).

                     27 ///

                     28 ///
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                            16
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                                    Main Document    Page 17 of 33


                       1                                         VI.     CONCLUSION

                       2          WHEREFORE, based upon the foregoing, the Debtor respectfully requests that the Court

                       3 enter an order: (1) approving the use of cash collateral on an emergency interim basis, subject to the

                       4 Stipulation and Budget filed with this Motion; (2) granting adequate protection to the Debtor’s

                       5 secured creditors with an interest in cash collateral on an interim basis; (3) setting a final hearing on

                       6 this Motion; and (4) granting such other relief as the Court deems proper.

                       7                                                 Respectfully submitted,

                       8                                               SHULMAN HODGES & BASTIAN LLP

                       9
                     10
                            DATED: October 2, 2018                     By:          /s/ Leonard M. Shulman
                     11                                                      Leonard M. Shulman
                                                                             Proposed Attorneys for Technology Solutions &
                     12                                                      Services, Inc., Debtor and Debtor in Possession
                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                             17
Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35   Desc
                        Main Document    Page 18 of 33




                  DECLARATION
                    Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                Desc
                                                    Main Document    Page 19 of 33


                       1                            DECLARATION OF JULIO C. GARCIA, JR.

                       2          I, Julio C. Garcia, Jr., declare as follows:

                       3          1.      I am the President of Technology Solutions & Services, Inc., a California

                       4 corporation, the debtor and debtor in possession (the “Debtor” or “TSSI”), and am one of the persons

                       5 responsible for the administration of the Debtor. I am over 18 years of age and have personal

                       6 knowledge of the facts set forth herein and could, if called as a witness, competently testify thereto.

                       7 I am also personally familiar with, and am custodian of, the records of the Debtor as they pertain to

                       8 the financial records set forth herein. The records of the Debtor are made by employees or agents

                       9 of the Debtor who report to me and who have a business duty to enter the records of the Debtor
                     10 accurately and at or near the time of the event which they record.

                     11           2.      I make this Declaration in support of the Debtor and Debtor in Possession’s Notice

                     12 of Motion and Emergency Motion for (a) Order Approving Stipulation for Interim Use of Cash

                     13 Collateral; (b) Granting of Adequate Protection; (c) Granting Related Relief (“Motion”) and the

                     14 Stipulation for Interim Use of Cash Collateral and Adequate Protection (the “Stipulation”).

                     15           3.      TSSI has determined that it can no longer operate on a profitable basis and cannot

                     16 internally reorganize its affairs. As previously noted, concurrently filed with this Motion is TSSI’s

                     17 Sale Motion. The proposed sale is essentially a short sale of Bank’s collateral resulting in

                     18 approximately $500,000 being carved out for the benefit of general unsecured creditors. Bank of

                     19 America will receive $7 million at closing on account of over $12 million of first priority secured

                     20 debt.

                     21           4.      I also understand that the Debtor’s accounts have now been frozen for well over two

                     22 weeks – due to a restraining order placed on the Debtor from American Express in New York on

                     23 September 12, 2018 (Case No. 652238/2018) - and the Stipulation for the immediate use of Cash

                     24 Collateral is the only way for the Debtor to continue operating its business.

                     25           5.      Based on the above, the Debtor has no other choice but to seek bankruptcy protection

                     26 in order to preserve as much of its cash as possible, proceed with the sale of assets, and propose a

                     27 plan to treat the Debtor and its Estate, its creditors, stakeholders, and all parties-of-interest equally

                     28 and within their best interests.
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                             18
Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35   Desc
                        Main Document    Page 20 of 33
Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35   Desc
                        Main Document    Page 21 of 33




                          EXHIBIT 1
        Case 6:18-bk-18339-MH          Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                Desc
                                       Main Document    Page 22 of 33

       1    MICHELE SABO ASSAYAG, SBN 109540
            JOSHUA R. DUFFY, SBN 269478
       2    ASSAYAG  MAUSS
            A Limited Liability Partnership
       3    2915 Red Hill Avenue, Suite A200
            Costa Mesa, California 92626
       4    Telephone: (714) 427-6800
            Facsimile: (714) 427-6888
       5    efiling@amlegalgroup.com

       6    Attorneys for Secured Creditor,
            BANK OF AMERICA, N.A.
       7

       8                                UNITED STATES BANKRUPTCY COURT

       9                           FOR THE CENTRAL DISTRICT OF CALIFORNIA

      10                                           RIVERSIDE DIVISION

      11
            In re                                   )           Case No.
      12
            TECHNOLOGY SOLUTIONS & SERVICES, )                  (Chapter 11 Proceeding)
      13    INC., a California corporation,         )
                                                    )           STIPULATION FOR INTERIM USE OF CASH
      14                                                        COLLATERAL AND ADEQUATE
                   Debtor and Debtor-In-Possession. )
      15                                                        PROTECTION
                                                    )
                                                    )
      16                                                        [11 U.S.C. Section 363]
                                                    )
      17                                            )           Hearing:
                                                    )           Date: ________ ____, 2018
      18                                                        Time: __:__ a./p.m.
                                                    )
                                                                Courtroom: ____
      19                                            )                      3420 Twelfth Street
                                                    )                      Riverside, CA 92501
      20
                                                    )
      21

      22

      23            This STIPULATION FOR INTERIM USE OF CASH COLLATERAL AND ADEQUATE

      24    PROTECTION (“Stipulation”) is made by and between Technology Solutions & Services, Inc., debtor

      25    and debtor-in-possession in the above-captioned bankruptcy case (“Debtor”), and Bank of America,

      26    N.A. (“Bank” or “Secured Creditor”), a secured creditor holding liens against property of Debtor’s

      27    estate. Bank asserts that these liens arise from the following transactions, facts and circumstances.

      28

ASSAYAG 
    MAUSS
                                                Exhibit11
        Case 6:18-bk-18339-MH          Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                Desc
                                       Main Document    Page 23 of 33

       1                                                 RECITALS

       2                   A.      On or about June 13, 2013, Bank and Debtor entered into that certain Loan

       3    Agreement, which was subsequently amended pursuant to three separate amendments, the most

       4    recent being Amendment No. 3 to Loan Agreement dated November 3, 2017 (collectively, “Loan

       5    Agreement”). Pursuant to the Loan Agreement, Bank agreed to extend credit to Debtor upon terms

       6    and conditions contained therein. Bank extended a revolving line of credit to Debtor in the maximum

       7    principal amount of $15,000,000.00, a separate non-revolving line of credit in the sum of

       8    $1,000,000.00, and two letters credit totaling $1,000,000.00, which are separately cash-secured. In

       9    addition thereto, pursuant to a separate corporate credit card agreement, Debtor was issued a credit

      10    card by Bank under which there is a separate approximate balance of $900,000.00 (collectively,

      11    “Loans”).

      12                   B.      In connection with the Loan Agreement, Debtor executed that certain Security

      13    Agreement dated June 13, 2013 (“Security Agreement”), pursuant to which substantially all of the

      14    personal property of the Debtor was granted as collateral for the Loan Agreement (“Collateral”). The

      15    definitions of terms not set forth specifically in this Stipulation shall have the same meaning as set

      16    forth in the Loan Agreement and Security Agreement.

      17                   C.      Bank properly perfected its security interest in the Collateral by filing a UCC

      18    Financing Statement with the California Secretary of State, initially filed on October 20, 2010 as

      19    Filing No. 107248928778, and a continuation thereof on April 26, 2015 as Filing No. 1574616000

      20    (together, the “Financing Statements”).
      21                   D.      Hereinafter, the Loan Agreement, Security Agreement, and Financing
      22    Statements, together with all other documents executed in connection with the Loan Agreement and

      23    the obligations set forth in Recital A, shall be referred to collectively as the “Loan Documents.”

      24                   E.      Debtor is the debtor and debtor-in-possession in the above-captioned Chapter

      25    11 bankruptcy case, filed on October 2, 2018 (“Petition Date”), assigned case number ____________

      26    (the “Case”) and pending before the Honorable _______________, United States Bankruptcy Judge,
      27    in the United States Bankruptcy Court for the Central District of California.

      28

ASSAYAG 
    MAUSS
                                                Exhibit21
        Case 6:18-bk-18339-MH          Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                       Main Document    Page 24 of 33

       1                   F.     Bank asserts that the Collateral, which it contends consists of substantially all

       2    of Debtor’s personal property, and all profits derived therefrom, is the Bank’s cash collateral

       3    pursuant to Sections 552(b) and 363(a) of the Bankruptcy Code (“Cash Collateral”). Debtor desires

       4    to use the Cash Collateral to maintain Debtor’s ongoing business and has filed an Emergency Motion

       5    for an Order Approving this Stipulation (the “Motion”). Subject to the Court’s approval, the parties

       6    desire to memorialize their agreement regarding Debtor’s interim use of Bank’s Cash Collateral,

       7    pending a final hearing on Debtor’s potential continued cash collateral use thereafter.

       8                   G.     As of September 28, 2018 (the “Petition Date”), Bank alleges that there was

       9    owing and unpaid to Bank under the revolving line of credit, the principal balance of approximately

      10    $10,900,000.00, under the non-revolving line of credit, a principal balance of approximately

      11    $466,666.36, $1,000,000.00 outstanding under the letters of credit issued on Debtor’s behalf, and a

      12    credit card obligation of approximately $900,000.00, which sums are evidenced by the Loan

      13    Documents and which amounts are not subject to defense, offset, reduction or counter-claim. These

      14    sums are in addition to accruing interest, attorneys’ fees and costs and other miscellaneous fees and

      15    costs.

      16                   H.     Bank asserts that it holds a valid, perfected, enforceable and unavoidable

      17    security interest in, without limitation, all of the Cash Collateral. Accordingly, pursuant to Sections

      18    552(b), 363(a) and 363(c)(2) of the Bankruptcy Code, Bank asserts that the Debtor is prohibited

      19    from using the Cash Collateral absent Bank’s consent to such use or a court order authorizing such

      20    use. Debtor has sought such authority pursuant to the Motion.
      21                   I.     The parties hereto enter into this Stipulation to enable the Debtor to use
      22    Bank’s Cash Collateral in the operation of Debtor’s business as more particularly set forth below.

      23    Debtor represents that, after the filing of its Chapter 11 petition and prior to the execution of this

      24    Stipulation, no Cash Collateral of Bank has been utilized by the Debtor that is not comprehended

      25    within the framework of the budget attached hereto as Exhibit “1.”

      26
      27                   NOW, THEREFORE for good and valuable consideration, the receipt and sufficiency

      28    of which are hereby acknowledged, the parties agree as follows:

ASSAYAG 
    MAUSS
                                               Exhibit31
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                        Main Document    Page 25 of 33

       1                                                AGREEMENT

       2                   1.      Recitals. The Recitals are incorporated herein by this reference. The parties

       3    agree that the matters set forth in the Recitals are true and correct, provided, however, that the matters

       4    set forth in the Recitals shall not be considered binding on or admissions by any party not a signatory

       5    to this Stipulation, including, without limitation, any trustee that may be appointed under the

       6    Bankruptcy Code.

       7                   2.      Definition of Cash Collateral. The term “Cash Collateral,” as that term is used

       8    in this Stipulation, includes, without limitation, all of the pre-petition and post-petition proceeds

       9    derived from or in connection with the Collateral. Bank holds a valid, enforceable, perfected and

      10    unavoidable security interest and lien in the Cash Collateral within the meaning of Sections 552(b) and

      11    363(a) of the Bankruptcy Code whether existing pre-petition or post-petition, and whether or not in the

      12    possession, custody or control of the Debtor.

      13                   3.      Use of Cash Collateral. Debtor shall be entitled to use the Cash Collateral

      14    without further order of this Court or written permission of Bank, to pay the reasonable, ordinary and

      15    necessary expenses of operating and maintaining the Debtor’s business (“Ordinary Expenses”), as set

      16    forth in the proposed weekly budget attached hereto as Exhibit “1” and any subsequent budget(s)

      17    issued by Debtor and approved in writing by Bank (“Budget”), subject to the terms and conditions set

      18    forth below. The Budget shall include sufficient information to allow Bank to make an informed

      19    determination regarding such Budget.

      20                           a.     All Cash Collateral derived from and/or produced by the Collateral
      21    heretofore collected and in possession or under the control of the Debtor and/or its agents or
      22    employees and all Cash Collateral hereafter collected shall be deposited, upon receipt by the Debtor or

      23    its agents or employees, in currently existing accounts held by Debtor at Bank, with account numbers

      24    ending in 3300, 3296 and 6584, respectively, and which accounts shall become the DIP Accounts.

      25                           b.     The Cash Collateral shall not be used by the Debtor or its agents or

      26    employees, or any other person or party, for any purpose, other than as is specifically provided in this
      27    Stipulation and the Budget attached hereto. Debtor shall not withdraw any funds from the DIP

      28

ASSAYAG 
    MAUSS
                                                Exhibit41
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35             Desc
                                        Main Document    Page 26 of 33

       1    Accounts without Bank’s express written consent or Bankruptcy Court authorization, except to pay an

       2    item reflected in the Budget.

       3                           c.       The Debtor may not use Cash Collateral for the purpose of making any

       4    capital investment or improvement of or in connection with its business or for any other purpose

       5    without the prior written authorization of Bank or Bankruptcy Court Order, except as may be reflected

       6    in the Budget.

       7                           d.       The Debtor’s right to use Cash Collateral shall continue through and

       8    including November 2, 2018 according to the terms set forth herein, unless such right terminates

       9    earlier upon the occurrence of a Default as defined in Paragraph 13, herein.

      10                           e.       Debtor may not exceed the Budget on a weekly basis for any

      11    disbursement category by more than ten percent (10%) as determined at the end of each calendar week

      12    set forth in the Budget. The 10% variance will be measured on a cumulative basis, with any savings or

      13    deficits carried forward to the next period.

      14                           f.       Except as provided in this Stipulation, Debtor must request and obtain

      15    Bank’s prior written consent or Bankruptcy Court authorization to use any Cash Collateral to pay for

      16    any unbudgeted expenses or any budgeted expenses in excess of the budgeted amounts set forth in the

      17    Budget attached hereto, except for those items within the permitted variance referenced above. All

      18    requests from Debtor pursuant to this paragraph shall be in writing and shall contain sufficient detail

      19    for Bank to make an informed decision with respect to the consent requested.

      20                     4.    Reporting. Debtor shall provide to Bank a weekly report of Cash Receipts and
      21    Disbursements, covering the week ending the preceding Saturday, showing the budgeted and actual

      22    figures and variance for each for that week and period-to-date from the Petition Date. This report will

      23    be produced by the 4th business day following each preceding Saturday.

      24                     5.    Replacement Lien.       Bank shall be granted a perfected, and enforceable

      25    replacement lien in all of Debtor’s post-petition assets, Collateral and Cash Collateral now owned or

      26    hereafter acquired. The replacement liens granted to Bank shall secure replacement to Bank of the
      27    actual amount of Cash Collateral utilized by Debtor in the period subsequent to the Petition Date. The

      28    replacement lien shall be of the same validity, order of priority, nature and extent as any duly

ASSAYAG 
    MAUSS
                                                Exhibit51
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                  Desc
                                        Main Document    Page 27 of 33

       1    perfected and unavoidable pre-petition liens described in recitals B and C, above held by the Bank as

       2    of the Petition Date. Except as otherwise set forth herein, the replacement lien granted herein is and

       3    shall be valid, enforceable and fully perfected, and no filing or recordation, or other act in accordance

       4    with any applicable local, state or federal law is necessary to create or perfect such lien .

       5                   6.      Lien on DIP Accounts. Bank shall be granted a perfected and enforceable

       6    replacement lien in the DIP Accounts opened pursuant to Paragraph 3.a. The replacement liens

       7    granted to Bank shall secure replacement to Bank of the actual amount of Cash Collateral utilized by

       8    Debtor in the period subsequent to the Petition Date. The replacement lien shall be of the same

       9    validity, order of priority, nature and extent as any duly perfected and unavoidable pre-petition liens

      10    described in recitals B and C, above held by the Bank as of the Petition Date. Except as otherwise set

      11    forth herein, by the Bankruptcy Court’s Order approving this Stipulation, Bank’s replacement lien in

      12    the DIP Account will be deemed valid, enforceable, and fully perfected, and no filing or recordation,

      13    or other act in accordance with any applicable local, state or federal law is necessary to create or

      14    perfect such lien.

      15                   7.      No Effect on Priority. Nothing contained in this Stipulation and any order

      16    approving this Stipulation shall be deemed in any manner to affect the validity, enforceability, extent

      17    and priority of the lien represented by the Loan Documents, by reason of any claim of equitable

      18    subordination or otherwise, as such terms and requirements are deemed necessary to adequately

      19    protect the interest of Bank in the Cash Collateral.

      20                   8.      No Further Encumbrances. The Debtor shall not grant, nor suffer to be granted,
      21    any lien or encumbrance on the Collateral, Cash Collateral or DIP Accounts unless and until the

      22    Bank’s secured claim is paid in full, or unless the Bank has consented in writing to such lien or

      23    encumbrance, or unless it is so ordered by the Bankruptcy Court.

      24                   9.      No Admission Regarding Adequate Protection.              Nothing contained in the

      25    Stipulation or the order approving same shall be deemed to constitute an admission that Bank is

      26    adequately protected except as to Debtor’s use of Cash Collateral as prescribed in the Stipulation.
      27                   10.     Interim Value of Property. The rights granted in this Stipulation are for the

      28    purpose of Debtor’s use of the Collateral and to afford adequate protection to Bank of any such

ASSAYAG 
    MAUSS
                                                 Exhibit61
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                 Desc
                                        Main Document    Page 28 of 33

       1    collateral interest it may have in such Collateral and/or Cash Collateral. The parties have not reached

       2    an agreement regarding the value of the Collateral for purposes of the amount of the Bank’s allowed

       3    secured claim and future adequate protection payments. Nothing contained in this Stipulation shall be

       4    deemed to constitute an admission by either party regarding the value of the Collateral.

       5                   11.     Reporting and Inspection of Books and Records. Debtor agrees to permit Bank

       6    to inspect the Debtor’s business location(s), Bank’s Collateral and the books and records of Debtor in

       7    accordance with the terms of the Loan Documents. Bank, its representatives, employees, consultants

       8    and attorneys shall be granted access to the Debtor’s business location(s), as allowed by the Loan

       9    Documents, for purposes of inspection and appraisal, and Debtor shall advise Bank, upon request, of

      10    the location of the Collateral and the DIP Accounts.

      11                   12.     Insurance. Debtor shall maintain insurance that complies with the requirements

      12    as set forth within the guidelines of the Office of the United States Trustee and that is consistent with

      13    the coverage required in the Loan Documents. Debtor shall make any necessary changes to indicate

      14    Bank as the loss payee on such insurance and shall provide evidence of the same to Bank

      15                   13.     Termination. The Debtor’s rights to use Cash Collateral shall terminate upon

      16    the occurrence of any of the following events (“Termination Event”):

      17                           a.      Entry of an order (i) granting any creditor other than Bank relief from

      18    the automatic stay to exercise any rights which may impair Bank’s Collateral under any of the Loan

      19    Documents, (ii) converting the case to Chapter 7, (iii) dismissing the case, or (iv) appointing a trustee;

      20                           b.      Debtor’s filing of a motion to abandon any portion of the Collateral
      21    without the Bank’s consent;
      22                           c.      Debtor’s failure to maintain insurance as required above;

      23                           d.      Entry of an order granting Bank relief from the automatic stay; and

      24                           e.      The occurrence of an event of default by Borrower of the obligations

      25    imposed by this Stipulation resulting in the Court’s issuance of an order, following emergency motion

      26    by Bank, terminating further cash collateral use.
      27                   14.     No Prejudice. This Stipulation is without prejudice to Bank’s, or Debtor’s right

      28    to seek any relief from the Bankruptcy Court or any other court that they deem appropriate. This

ASSAYAG 
    MAUSS
                                                Exhibit71
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35                Desc
                                        Main Document    Page 29 of 33

       1    Stipulation is for the limited purpose of providing for Debtor’s use of the Cash Collateral on an

       2    interim basis and nothing contained in this Stipulation, or any delay or failure by any party in

       3    exercising any right, power or privilege under the Stipulation, shall prejudice or be construed as a

       4    waiver of or affecting or impairing any rights, remedies, defaults, claims or admissions, which either

       5    Bank or Debtor may have against the other.

       6                   15.     Attorneys’ Fees.      In any action or proceeding to interpret or enforce this

       7    Stipulation, including any appeal therefrom, the prevailing party shall be entitled to recover from the

       8    losing party all of the prevailing party’s reasonable costs and expenses, including fees of attorneys and

       9    other professionals, to the extent permitted under the Bankruptcy Code, including Bankruptcy Code

      10    Section 506(b).

      11                   16.     Term of Stipulation. This Stipulation shall be in full force and effect until

      12    November 2, 2018, unless extended or shortened as provided herein or otherwise ordered by the Court.

      13    This Stipulation may be extended if approved in writing by Bank and Debtor.

      14                   17.     Automatic Stay. The automatic stay pursuant to Section 362 of the Bankruptcy

      15    Code is lifted and modified only to the extent necessary to permit the actions and events set forth

      16    herein.

      17                   18.     General Provisions.

      18                           a.     Waiver. No delay or failure of Bank in exercising any right, power, or

      19    privilege, nor any single or partial exercise thereof, or any abandonment or discontinuance of steps to

      20    enforce such a right, power, or privilege shall be deemed to be a waiver of any right, power, or
      21    privilege. The rights and remedies of Bank hereunder are cumulative. Any waiver or consent by
      22    Bank of any Default hereunder, or any modification or amendment hereof, must be in writing.

      23                           b.     Further Assurances. All parties will execute and deliver all such further

      24    documents, and take such further action as any party may from time to time reasonably request for the

      25    preservation to the parties of their rights hereunder and under all related agreements.

      26                           c.     Notices. All notices, requests or, demands given or made upon the
      27    respective parties shall be deemed to have been given or made when emailed as follows:

      28

ASSAYAG 
    MAUSS
                                                Exhibit81
        Case 6:18-bk-18339-MH           Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35               Desc
                                        Main Document    Page 30 of 33

       1                   To Bank:               Anthony Varone (anthony.varone@bankofamerica.com)
       2                   With a copy to:        Michele S. Assayag, Esq. (michelea@amlegalgroup.com)
       3
                           To Debtor:             Julio C. Garcia (junior@tssius.com)
       4
                           With a copy to:        Leonard Shulman, Esq. (lshulman@shbllp.com)
       5
                                   d.     Assignability. This Stipulation shall be binding upon and inure to the
       6
            benefit of the parties hereto and their respective successors and assigns except that Debtor’s rights
       7
            hereunder are not assignable expressly, explicitly, by operation of law, or otherwise.
       8
                                   e.     Binding Effect. Except as otherwise set forth herein, the terms and
       9
            conditions of this Stipulation shall be res judicata and binding upon any successor estate and upon any
      10
            trustee appointed herein or in any successor estate.
      11
                                   f.     Neutral Construction. Each of the parties hereto has been involved in
      12
            the negotiation of this Stipulation and has received legal advice from its attorneys with respect to the
      13
            execution of this Stipulation. The parties hereto shall be considered to be the joint authors of this
      14
            Stipulation.
      15
                                   g.     Integration.   Except as expressly provided in this Stipulation, this
      16
            Stipulation is the final written expression of all of the agreements, conditions and covenants among the
      17
            parties with respect to the subject matter hereof and supersedes all prior or contemporaneous
      18
            agreements and negotiations among the parties and/or their respective counsel with respect to the
      19
            subject matter covered hereby.
      20
                                   h.     Bankruptcy Court Order. This Stipulation shall be submitted forthwith
      21
            to the Bankruptcy Court for approval, and, in that regard, the Debtor and/or Bank may give such
      22
            notice and opportunity to be heard as is required under the Bankruptcy Rules and other applicable law.
      23
                                   i.     Binding on Successors. This Stipulation shall be binding on the Debtor
      24
            and Debtor-in-Possession, and any and all assigns and/or successors-in-interest to the Debtor,
      25
            including but not limited to any trustee appointed in the Chapter 11 proceeding, or any trustee in a
      26
            Chapter 7 proceeding if the case is converted, and in any future bankruptcy proceeding in which any
      27
            of the collateral is claimed and/or determined to be property of the estate; provided however, that this
      28
            Stipulation is not intended to adjudicate any other secured or unsecured creditor’s respective rights.
ASSAYAG 
    MAUSS
                                                Exhibit91
Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35   Desc
                        Main Document    Page 31 of 33




                              Exhibit 1
Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35   Desc
                        Main Document    Page 32 of 33




                 EXHIBIT 1
                              Exhibit 1
                            Case 6:18-bk-18339-MH   Doc 3 Filed 10/02/18 Entered 10/02/18 17:45:35        Desc
                                                    Main Document    Page 33 of 33




Weekly budget                                                                        Estimated Close
                                                5-Oct       12-Oct      19-Oct        26-Oct             2-Nov

Cash beginning                              1,348,000      823,000     333,000      327,000            251,000

Receipts - HP                                    -             -           -            -                  -
Receipts - Sale of Product                       -             -       549,000      549,000            549,000
Receipts - Other (bonepile/parts)            100,000       100,000      10,000       10,000             10,000

Total Receipts                               100,000       100,000     559,000      559,000            559,000

Payments - Juarez Payroll                    100,000       100,000     100,000      100,000            100,000
Payments - Juarez Other                      125,000        45,000      85,000       85,000             80,000
Payments SB Payroll                              -          70,000         -         70,000                -
Payments SB Other                             50,000        25,000      30,000       30,000             30,000
HP Payments                                  225,000       225,000     225,000      225,000            225,000
Other Material/Components                    125,000       125,000     125,000      125,000            125,000

Total Dispursements                          625,000       590,000     565,000      635,000            560,000

Cash Flow                                    (525,000)    (490,000)     (6,000)     (76,000)            (1,000)

Ending Cash                                  823,000       333,000     327,000      251,000            250,000




                                                          Exhibit 1
